DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on January 3, 2022 have been entered. Claims 1-12 are still pending in this application, with claims 1, 11 and 12 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-7, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganawa (US 20140184641 A1), referred herein as Naganawa in view of Ito (US 20020012002 A1), referred herein as Ito further in view of Skogö et al. (US 10353464 B2), referred herein as Skogö.
	Regarding Claim 1, Naganawa teaches an image processing apparatus comprising (Naganawa ABST: An information display system capable of reducing a trouble about display caused by display of content information corresponding to numerous markers):
a velocity acquiring section configured to acquire a movement velocity vector of a texture relative to a plane of a display image for each pixel in the display image (Naganawa [0036] instructions for starting/stopping the imaging by the imaging device 209, the information of the acceleration, the movement direction and the like detected by moving the client apparatus, and the like are input through the input device 20; [0050] In a step S401, the control unit 303 measures the movement speed of the client apparatus, and decides based on the measured speed whether or not the client apparatus is in a rest state or very-low-speed movement; [0051] it is possible to 
a texture referencing section configured to adjust a reference range on a basis of the movement velocity vector, before sampling texel values in the reference range (Naganawa [0053] FIG. 5 is a diagram illustrating an example of the state which has been decided in the step S401 as the rest state or the very-low-speed movement. In the state like this, it is conceivable that the user keeps close watch on the center of a screen 102a of the client apparatus 102. Consequently, the control unit 303 considers a marker detection area (target area) 102b as a first area which is located near the center of the screen 102a of the client apparatus 102);
an output section configured to output data of the display image of which the pixel value is determined (Naganawa [0064] In a case where the content information corresponding to all the markers in the imaged image is superposed and displayed, for example, as illustrated in FIG. 10, if numerous markers exist in an image, numerous content information (data) are superposed on the imaged image and displayed. Incidentally, FIG. 10 shows the case where the contents corresponding to the markers are only the names of prefectures).
But Naganawa does not specifically teach 
a pixel value determining section configured to determine a pixel value on a basis of the sampled texel values, 
wherein adjusting the reference range is further based on whether a user, from a stationary viewpoint, is changing a gaze of the user while maintaining the viewpoint, to visually track a display target from the maintained viewpoint, as determined by a gaze 
However Ito discloses a method for acquiring the texture color taking into consideration LOD (Level of Detail) values of object data such as polygon data, which is analogous to the present patent application. Ito teaches a pixel value determining section configured to determine a pixel value on a basis of the sampled texel values (Ito [0065] The data on a pixel-by-pixel basis are next input to a texture forming block 5, and here based on texture data to be stored in a texture RAM 6, a texture color on a pixel-by-pixel is formed; [0066] A shader block 7 shades the polygon to which the texture color formed by the texture forming block 5 is pasted according to a normal line vector, etc. on a pixel-by-pixel basis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Naganawa to incorporate the teachings of Ito, and applying the operating on a pixel-by-pixel basis texture coordinates , as taught by Ito into the information display apparatus which superposes information on an image which has been captured by imaging.
Doing so would prevent an intrinsically undesirable color of a texel for the image processing apparatus and image generating method.
Skogö discloses an eye tracking device may be for determining a gaze direction of a user, which is analogous to the present patent application. Skogö teaches wherein adjusting the reference range is further based on whether a user, from a stationary viewpoint, is changing a gaze of the user while maintaining the viewpoint, to visually Skogö col4, ll50-65-14: the way in which the image is displayed may be intended to increase the image quality of portions of the image on which a user's gaze, or focused gaze, is directed, relative to those portions of the image to which the user's gaze, or focused gaze, is not directed. In this manner, the use of available resources of graphics processing device 130, and/or other system resources, are maximized to deliver image quality where it matters most on display device 110. To demonstrate, FIG. 2 illustrates a display device 110 showing a user's gaze point 210 and an area 220 around user's gaze point 210 in which embodiments of the invention may increase the quality of the image relative to the remaining area 230 of the display device 110. Thus, in various embodiments of the invention, the quality of the image produced across display device 110 may be increased in area 220 relative to remaining area 230; col6, ll29-34: an entirety of the image may be modified during the period of change in the gaze point of the user, and once the change in the gaze point of the user ceases, either the area around end gaze point of the user or a remainder of the image (portions of the image not around the end gaze point) may be modified).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Naganawa in view of Ito to incorporate the teachings of Skogö, and apply the gaze and saccade based graphical manipulation techniques, as taught by Skogö into the information display apparatus which superposes information on an image which has been captured by imaging.


Regarding Claim 2, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 1, and further teaches wherein the texture referencing section either extends or narrows the reference range in an axial direction of the movement velocity vector in keeping with an increase in a movement velocity of the texture (Naganawa [0058] Moreover, FIG. 7 is the diagram illustrating an example of the state that it has been decided in the step S403 that the client apparatus 102 is in the leftward middle-speed movement (e.g., lower than 6cm per second). In the state like this, it is conceivable that the area on the screen 102a on which the user keeps close watch is narrow. Consequently, the control unit 303 considers the marker detection area (target area) 102b as an area (i.e., a third area) which is narrower than that illustrated in FIG. 6. Here, it should be noted that the narrow area indicates an area in which any one or both of the vertical and horizontal areas are narrow).

Regarding Claim 3, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 1, and further teaches wherein the texture referencing section switches whether or not to adjust the reference range according to a movement velocity of the texture (Naganawa [0050] In a step S401, the control unit 303 measures the movement speed of the client apparatus, and decides based on the measured speed whether or not the client apparatus is in a rest state or 

Regarding Claim 4, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 2, and further teaches wherein the texture referencing section switches whether to extend or to narrow the reference range in keeping with the increase in the movement velocity of the texture on a basis of a change over time of a point of gaze of a user (Naganawa [0075] FIG. 16 is a diagram illustrating an example of the state that the movement speed has been decided in the step S1302 as the low speed and the movement direction has been decided in the step S1304 as the left. In this case, it is conceivable that the user keeps close watch on the information displayed on the left of the screen 102a of the client apparatus 102).

Regarding Claim 5, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 1, and further teaches further comprising: 
a texture storing section configured to store data of the texture at a plurality of resolution levels (Ito [0033] in the process of determining the filtering domain, depending on the LOD values and a parameter for designating the manner of selecting a plurality of mipmap data, one of the plurality of mipmap data stored in the texture memory is selected) (Same motivation of Claim 1 applies here),
Naganawa [0073] In steps S1305 and S1306, the marker detection area (i.e., the whole of the imaged image in the present embodiment) in which the marker is detected according to the movement state of the client apparatus detected in the steps S1301 to S1304 is sectioned on based on the importance, and a process of changing the size, the position and the shape of the area (i.e., a marker priority detection area (a change area)) of which the importance is high is performed; [0095] Like this, in the case where the density of the markers is low, it is conceivable that the display of the whole content information is not cumbersome. Consequently, in this case, the number of the markers existing in the imaged image is detected and the marker detection area is set according to the detected number of the markers, before the process of the flow chart illustrated in FIG. 4 or FIG. 14 is performed).

Regarding Claim 6, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 5, and further teaches wherein the texture referencing section sets a predetermined number of sampling points in a region of the texture corresponding to a pixel of the display image without respect to the movement velocity of the texture and narrows the reference range in keeping with the increase in the movement velocity of the texture (Ito [0156] the address formed by the address generating circuit 503 is fed to a texel sample circuit 504. The texels (one sample in the case 1, four samples in the case 2, and nine texel samples in the case 3) in a predetermined range corresponding to the cases 1 to 3 centering the address read Same motivation of Claim 1 applies here.

Regarding Claim 7, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 6, and further teaches wherein the texture referencing section sets the predetermined number of sampling points on a straight line perpendicular to the movement velocity vector (Ito [0010] FIG. 3 depicts the relation between the distance from the viewpoint (VP) and the rendering image of polygons. As is indicated in FIG. 3A., such a case should be studied when polygons move vertically against the V; [0011] The farther the polygon moves from the VP along the z axis, the smaller the size of performed polygon becomes as is shown in FIG. 3B and FIG. 3C, and the rougher the LOD (Level of Detail) value of the rendering image). Same motivation of Claim 1 applies here.

Regarding Claim 9, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 1, and further teaches wherein the pixel value determining section determines the pixel value by convolving the texel values using a window function corresponding to the movement velocity vector (Ito [0009] Thus, in bilinear filtering, weighted averaging is needed for a pixel and adjacent four texels, i.e., weighted averaging is to be made in domain II of the 1.times.1 texel which includes the centered pixel PC and adjacent texels b, c, e, and f. The calculation result should be the color value of the texture to be obtained). Same motivation as Claim 1 applies here.

Regarding Claim 11, Naganawa in view of Ito further in view of Skogö teaches a display image generating method performed by an image processing apparatus (Naganawa ABST: An information display system capable of reducing a trouble about display caused by display of content information corresponding to numerous markers; Claim 10. A control method for an information display apparatus which superposes information on an imaged image of a client apparatus and displays them).
 The metes and bounds of the rest of the limitations of the claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 12, Naganawa in view of Ito further in view of Skogö teaches a non-transitory, computer-readable storage medium containing a computer program, which when executed by a computer, causes the computer to carry out actions (Naganawa ABST: An information display system capable of reducing a trouble about display caused by display of content information corresponding to numerous markers; [0098] The embodiments of the present invention can also be realized by a computer of a system or an apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., a non-transitory computer-readable storage medium) to perform the functions of one or more of the above-described embodiments of the present invention).
.

4.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganawa (US 20140184641 A1), referred herein as Naganawa in view of Ito (US 20020012002 A1), referred herein as Ito in view of Skogö et al. (US 10353464 B2), referred herein as Skogö further in view of Everitt et al. (US 7446780 B1), referred herein as Everitt.
Regarding Claim 8, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 1, and further teaches wherein the pixel value determining section determines a plurality of pixel values for each pixel on a basis of the texel values in the reference range (Ito [0015] Thus, the domain .beta. is to be put in-between, and the texture color, whose value is calculated from those of the texture colors of MP1 and MP2 is to be interpolated; [0018] The LOD value of the texture to be mapped onto polygon PG becomes larger in proportion to the Z value of the pixel), (Same motivation as Claim 1 applies here.)
Naganawa in view of Ito further in view of Skogö does not teach the pixel value determining section further presenting the plurality of pixel values successively over a plurality of frames of the display image.
However Everitt discloses multisampling techniques providing temporal as well as spatial antialiasing, which is analogous to the present patent application. Everitt teaches the pixel value determining section further presenting the plurality of pixel Everitt col8, ll33-40: More specifically, at step 502, a set of N coverage/depth sample locations (x.sub.i,y.sub.i,t.sub.i), i=1, 2, . . . , N is selected for a pixel. The sample locations are advantageously located within a volume defined by the pixel boundaries in the image plane and the frame-bounding planes t=0 and t=1, and may be distributed in that volume in any desired manner. Different sampling patterns can be selected for different pixels or different frames).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Naganawa in view of Ito further in view of Skogö to incorporate the teachings of Everitt, and applying the coverage for a primitive is be determined at multiple sample locations for a pixel, as taught by Everitt into the information display apparatus which superposes information on an image which has been captured by imaging.
Doing so would provide temporal antialiasing techniques that are less computationally intensive than supersampling for the image processing apparatus and image generating method.

5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganawa (US 20140184641 A1), referred herein as Naganawa in view of Ito (US 20020012002 A1), referred herein as Ito in view of Skogö et al. (US 10353464 B2), referred herein as Skogö further in view of Sasaki (US 10721456 B2), referred herein as Sasaki.
Regarding Claim 10, Naganawa in view of Ito further in view of Skogö teaches the image processing apparatus according to claim 1, and further teaches further comprising: the texture referencing section further deforming the texture plane region according to the movement velocity vector so as to adjust the reference range (Naganawa [0061] Thus, the size, the position and the shape of the marker detection area in the imaged image are changed according to the movement speed and the movement direction of the client apparatus 102, the content information corresponding to the marker in the marker detection area is superposed on the imaged image, and the imaged image is displayed together with the superposed content information).
But Naganawa in view of Ito further in view of Skogö does not teach a texture region acquiring section configured to acquire a texture region in the display image by projecting a surface of a display target expressed by the texture onto the display image plane, wherein the texture referencing section identifies a region of a texture plane corresponding to one pixel in the texture region on a basis of a result of the projection.
However Sasaki discloses a position and posture acquisition unit acquires viewpoint position information of a user, which is analogous to the present patent application. Sasaki teaches a texture region acquiring section configured to acquire a texture region in the display image by projecting a surface of a display target expressed by the texture onto the display image plane, wherein the texture referencing section identifies a region of a texture plane corresponding to one pixel in the texture region on a basis of a result of the projection (Sasaki col10, ll12-16: the image map is projected to the viewscreen to specify the positional relationship between the viewscreen and the map, and then it is confirmed to which position of the original image each pixel on the  col11, ll22-27: The image generation apparatus 200 includes a position and posture acquisition unit 250 that acquires the position or the posture of the user, a viewscreen setting unit 252 that sets a viewscreen, an original image operation unit 254 that generates an image reference vector map on the basis of the position of the viewpoint), Same motivation of Claim 1 applies here.
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Naganawa in view of Ito further in view of Skogö to incorporate the teachings of Sasaki, and applying the mechanism of detecting user’s viewpoint, disposing of an object in a virtual three-dimensional space, and projecting with the camera coordinate system changed, as taught by Sasaki into the information display apparatus which superposes information on an image which has been captured by imaging.
Doing so would allow movement of the viewpoint to present a stereoscopic video for the image processing apparatus and image generating method.


Response to Arguments
Applicant's arguments filed on January 3, 2022, with respect to the 103 rejection have been fully considered but they are not persuasive. 
On page 8, Applicant's Remarks, with respect to claim 1, the applicant argues Skogo does not teach the feature of the present invention “gaze activity of a user from a stationary viewpoint, and specifically gaze activity of the user, from a stationary object that is depicted as moving”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 explicitly recited “a movement velocity vector of a texture relative to a plane of a display image”. The moving vector of a texture is not only based on a moving object, but does not exclude the cause of a moving of a gaze direction, as disclosed in Skogö. 
The applicant further argues Skogö does not discuss “changing the image quality of specifically an object in the image”. Neither an object nor a moving object is included as an element of the present invention. Furthermore, Skogö explicitly disclosed “The mapping of graphical images or “textures” onto graphical objects to provide the objects with a particular look. The resolution of the textures influence the quality of the graphical object to which they are applied” (see col5, ll36-40). 
According to FIG. 3B of Skogö, the area of focused gaze point is visually narrower than the non-focus area, and the image texture within the focused area has higher image quality than the remainder image area. The entire image is within a fixed gield of view of a user.
Regarding this argument, it is respectfully noted that, the combination of the prior arts teaches every single element of the present invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611